          Case 5:17-cv-04467-BLF Document 394 Filed 03/11/21 Page 1 of 3




 1   DUANE MORRIS LLP                                   DUANE MORRIS LLP
     D. Stuart Bartow (CA SBN 233107)                   Matthew C. Gaudet (GA SBN 287789)
 2   dsbartow@duanemorris.com                           Admitted Pro Hac Vice
     Nicole E. Grigg (CA SBN 307733)                    mcgaudet@duanemorris.com
 3   negrigg@duanemorris.com                            John R. Gibson (GA SBN 454507)
     2475 Hanover Street                                Admitted Pro Hac Vice
 4   Palo Alto, CA 94304-1194                           jrgibson@duanemorris.com
     Telephone: 650.847.4150                            Robin L. McGrath (GA SBN 493115)
 5   Facsimile: 650.847.4151                            Admitted Pro Hac Vice
                                                        rlmcgrath@duanemorris.com
 6   DUANE MORRIS LLP                                   David C. Dotson (GA SBN 138040)
     Joseph A. Powers (PA SBN 84590)                    Admitted Pro Hac Vice
 7   Admitted Pro Hac Vice                              dcdotson@duanemorris.com
     japowers@duanemorris.com                           John R. Gibson (GA SBN 454507)
 8   Jarrad M. Gunther (PA SBN 207038)                  Admitted Pro Hac Vice
     Admitted Pro Hac Vice                              jrgibson@duanemorris.com
 9   jmgunther@duanemorris.com                          Jennifer H. Forte (GA SBN 940650)
     30 South 17th Street                               Admitted Pro Hac Vice
10   Philadelphia, PA 19103                             jhforte@duanemorris.com
     Telephone: 215.979.1000                            1075 Peachtree NE, Suite 2000
11   Facsimile: 215.979.1020                            Atlanta, GA 30309
                                                        Telephone: 404.253.6900
12   Attorneys for Defendant                            Facsimile: 404.253.6901
     SONICWALL INC.
13

14                                UNITED STATES DISTRICT COURT
15                             NORTHERN DISTRICT OF CALIFORNIA
16                                          SAN JOSE DIVISION
17   FINJAN, LLC, a Delaware Limited Liability            Case No.: 5:17-cv-04467-BLF-VKD
18   Company,
                                                          DEFENDANT SONICWALL INC.’S
19                         Plaintiff,                     IDENTIFICATION OF REMAINING
                                                          ISSUES IN ITS PENDING MOTION TO
20          v.                                            STRIKE
21   SONICWALL INC., a Delaware Corporation,
22
                           Defendant.
23

24

25

26

27

28

          DEFENDANT SONICWALL, INC.’S IDENTIFICATION OF REMAINING ISSUES IN ITS PENDING MOTION TO STRIKE
                                        CASE NO. 5:17-CV-04467-BLF-VKD
          Case 5:17-cv-04467-BLF Document 394 Filed 03/11/21 Page 2 of 3




 1             SonicWall hereby files this response to the Court’s March 8, 2021 Order (ECF 386).

 2   SonicWall specifies the following two remaining issues in its Motion to Strike (ECF 300) that still

 3   require resolution:

 4             1.      Finjan’s infringement contentions associated with the ’408 Patent detailed in Section

 5   III.B. of the Motion to Strike. SonicWall agrees with the Court’s review that these issues remain

 6   alive.

 7             2.      Finjan’s infringement contentions associated with the ’780 Patent detailed in Section

 8   III.C. of SonicWall’s Motion to Strike. The Court’s Order on SonicWall’s Motion for Partial

 9   Summary Judgment (ECF 381) eliminated all of Finjan’s infringement theories for the ’780 Patent

10   involving SonicWall’s Gateways. However, Finjan’s expert report also includes infringement

11   allegations for the ’780 Patent accusing (i) Capture ATP alone and (ii) Capture ATP in combination

12   with SonicWall’s Email Security (“ES”) products. Both of these allegations are at issue in Section

13   III.C of the Motion to Strike (concerning Capture ATP allegedly extracting files from compressed or

14   archive files). SonicWall believes that the resolution of the issues identified in Section III.C of the

15   Motion to Strike should lead to the elimination of all remaining infringement theories concerning the

16   ’780 Patent, but SonicWall would confer with Finjan on the status of the ’780 Patent in the event the

17   Court were to grant this portion of the Motion to Strike.

18
      Dated: March 11, 2021                              Respectfully Submitted,
19
                                                         /s/ Nicole E. Grigg
20                                                       Nicole E. Grigg (formerly Johnson)
                                                         Email: NEGrigg@duanemorris.com
21                                                       DUANE MORRIS LLP
                                                         2475 Hanover Street
22                                                       Palo Alto, CA 94304-1194
23                                                       Matthew C. Gaudet (Pro Hac Vice)
                                                         Email: mcgaudet@duanemorris.com
24                                                       John R. Gibson (Pro Hac Vice)
                                                         Email: jrgibson@duanemorris.com
25                                                       Robin L. McGrath (Pro Hac Vice)
                                                         Email: rlmcgrath@duanemorris.com
26                                                       David C. Dotson (Pro Hac Vice)
                                                         Email: dcdotson@duanemorris.com
27                                                       Jennifer H. Forte (Pro Hac Vice)
                                                         Email: jhforte@duanemorris.com
28
                                                              1
              DEFENDANT SONICWALL, INC.’S IDENTIFICATION OF REMAINING ISSUES IN ITS PENDING MOTION TO STRIKE
                                            CASE NO. 5:17-CV-04467-BLF-VKD
     Case 5:17-cv-04467-BLF Document 394 Filed 03/11/21 Page 3 of 3




 1                                              1075 Peachtree Street, Ste. 2000
                                                Atlanta, GA 30309
 2
                                                Joseph A. Powers (Pro Hac Vice)
 3                                              Email: japowers@duanemorris.com
                                                Jarrad M. Gunther (Pro Hac Vice)
 4                                              Email: jmgunther@duanemorris.com
                                                30 South 17th Street
 5                                              Philadelphia, PA 19103

 6                                              Attorneys for Defendant
                                                SONICWALL INC.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 2
     DEFENDANT SONICWALL, INC.’S IDENTIFICATION OF REMAINING ISSUES IN ITS PENDING MOTION TO STRIKE
                                   CASE NO. 5:17-CV-04467-BLF-VKD
